Exhibit 10.5

BRIGGS & STRATTON CORPORATION

Form 10-Q for Quarterly Period Ended September 30, 2007

SUMMARY OF DIRECTOR COMPENSATION

Effective October 17, 2007



--------------------------------------------------------------------------------

DIRECTOR COMPENSATON

At its quarterly meeting on October 17, 2007, the Board of Directors modified
compensation arrangements for directors.

Effective immediately, each nonemployee director receives an annual retainer fee
of $150,000, of which $75,000 is payable in cash and $75,000 is payable in
restricted or deferred shares of the company’s common stock. The shares vest
when the director retires as a director. While the director is serving on the
board, his or her restricted stock receives cash dividends, and deferred stock
accrues additional shares of deferred stock in lieu of a cash dividend. In
addition, the chairman of the Audit Committee receives $10,000 in restricted or
deferred stock annually, the chairmen of the Compensation Committee and
Nominating and Governance Committee receive $7,500 in restricted or deferred
stock annually, and each member of the Audit Committee receives $5,000 in
restricted or deferred stock annually.

Under the Deferred Compensation Plan for Directors, any nonemployee director may
elect to defer receipt of all or a portion of his or her director’s compensation
until any date but no later than the year in which the director attains the age
of 73 years. Participants may elect to have cash deferred amounts (1) credited
with interest quarterly at 80% of the prevailing prime rate, or (2) converted
into common share units based on the deferral date closing price of Briggs &
Stratton’s common stock. Shares of Briggs & Stratton common stock that are
deferred will be credited to a common stock account. Any balance of either the
common share unit account or the common stock account will be credited with an
amount equivalent to any dividend paid on Briggs & Stratton’s common stock,
which will be converted into additional common share units. Common share units
may be distributed in cash or stock at the election of the directors. The
balance in the common stock account will be distributed in shares of Briggs &
Stratton common stock. All other distributions will be paid in cash. Nonemployee
directors are also provided with $150,000 of coverage under Briggs & Stratton’s
Business Travel Accident Plan while on corporate business.

Nonemployee directors are encouraged to use company products to enhance their
understanding and appreciation of the company’s business. Each such director may
purchase at retail up to $10,000 annually of company products and products
powered by the company’s engines. The company reimburses directors for the
purchase price of these products and also pays directors the applicable tax
liability associated with the reimbursement. The amount of the reimbursement and
tax payment is included in the director’s taxable income.